Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-218

IN RE CHRISTIAN LEVINE SIMPSON
                                                          2021 DDN 42
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 472847

BEFORE: Glickman and McLeese, Associate Judges, and Fisher, Senior Judge.


                                  ORDER
                             (FILED – June 17, 2021)

       On consideration of the certified order of the Circuit Court for the City of
Richmond, Virginia suspending respondent from the practice of law in that
jurisdiction by consent for a period of 45 days; this court’s April 15, 2021, order
suspending respondent pending resolution of this matter and directing him to show
cause why reciprocal discipline should not be imposed; the statement of respondent
stating that he does not oppose the imposition of reciprocal discipline; respondent’s
D.C. Bar R. XI, §14(g) affidavit; and the statement of Disciplinary Counsel, it is

       ORDERED that Christian Levine Simpson is hereby suspended from the
practice of law in the District of Columbia for a period of 45 days nunc pro tunc to
May 20, 2021.


                                  PER CURIAM